UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-6793


ROY HUNT, JR.,

                   Plaintiff - Appellant,

             v.

SANDHIR, M.D., Powhatan Correctional Center; THOMPSON, M.D.,
Wallens   Ridge    State   Prison;   LUCY   DOSSETT,   M.D.,
International Radiology Group, LLC; STANFORD, Registered
Nurse, Wallens Ridge State Prison; COLLINS, Registered
Nurse, Wallens Ridge State Prison; CLARK, Registered Nurse,
Wallens Ridge State Prison; BROWN, Correctional Officer
Sergeant, Wallens Ridge State Prison; DAVID ROBINSON,
Warden, Wallens Ridge State Prison; FRED SCHILLING, Health
Service Director; KING, M.D.; A. WARREN,

                   Defendants – Appellees,

             and

JOHN DOE, on 2/23/06, M.D., Powhatan Correctional Center;
A.J. UNKNOWN, on 2/2/06, M.D., Powhatan Correctional Center,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00539-RLW)


Submitted:    October 28, 2008                 Decided:   November 18, 2008


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Roy Hunt, Jr., Appellant Pro Se. Carlene Booth Johnson, PERRY
LAW FIRM, PC, Dillwyn, Virginia; Rodney Seth Dillman, HANCOCK,
DANIEL, JOHNSON & NAGLE, PC, Virginia Beach, Virginia; Susan
Bland Curwood, Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Roy Hunt, Jr., appeals from the district court’s order

denying his Fed. R. Civ. P. 59(e) motion.                               We have already

decided Hunt’s appeal from the underlying order, in which the

district court dismissed Hunt’s 42 U.S.C. § 1983 (2006) suit.

In that case, we affirmed the district court’s order as to all

Defendants except Dr. Thompson.                   As to Thompson, we vacated the

district     court’s        order    and    remanded      for    further      proceedings.

See   Hunt     v.    Sandhir,       No.    08-6457   (4th       Cir.    Sept.      29,   2008)

(unpublished).          Hunt’s Rule 59(e) motion reargued the claims

raised below and made in his first appeal.                         Thus, for the same

reasons outlined in our prior opinion, we affirm the district

court’s order as to all defendants except Dr. Thompson.                                  With

regard    to    the    claim       against    Thompson,         because      the    cause   of

action has already been remanded for further consideration, the

portion of the appeal contesting the district court’s treatment

of this claim is moot.              Accordingly, we dismiss this part of the

appeal.        We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented         in   the     materials

before    the       court   and     argument      would    not    aid       the    decisional

process.

                                                                       AFFIRMED IN PART;
                                                                       DISMISSED IN PART




                                              3